ACCEPTED
                                                                                         02-15-00111-cv
                                                                            SECOND COURT OF APPEALS
                                                                                  FORT WORTH, TEXAS
                                                                                  12/14/2015 4:31:00 PM
                                                                                         DEBRA SPISAK
                                                                                                 CLERK

                          CASE NO. 02-15-00111-CV
________________________________________________________________________
                                                                     FILED
                                                                      COURT OF APPEALS
                       IN THE COURT OF APPEALS                     SECOND DISTRICT OF TEXAS
                   FOR THE SECOND JUDICIAL DISTRICT
                          FORT WORTH, TEXAS                         December 15, 2015
________________________________________________________________________
                                                              DEBRA SPISAK, CLERK

                             AZLE MANOR, INC.,

                                   Appellant,

                                       V.

                PATTY PATTERSON and PAMELA BEAVERS,
                   Individually and as Representatives of the
                 ESTATE OF MARY ANN DAVIS, Deceased,

                                   Appellees.
________________________________________________________________________

        Appeal from 48th Judicial District Court of Tarrant County, Texas
                           Cause No. 048-260807-12
________________________________________________________________________

          APPELLEES’ MOTION TO SUPPLEMENT CASE LAW
                IN SUPPORT OF APPELLEES’ BRIEF

TO THE HONORABLE COURT:

      Appellees Patty Patterson and Pamela Beavers, Individually and as

Representatives of the Estate of Mary Ann Davis, Deceased (collectively

“Appellees”) file this Motion to Supplement Case Law in Support of Appellees’

Brief pursuant to Texas Rules of Appellate Procedure 38.7, respectfully showing

the Court as follows:




APPELLEES’ MOTION TO SUPPLEMENT CASE LAW IN SUPPORT OF APPELLEES’ BRIEF - Page 1
                                                                            Page 1 of 22
      1.     Appellant filed its brief in this matter on August 27, 2015. Appellees

then filed their brief in this matter on October 28, 2015. Finally, Appellant filed its

reply brief on November 17, 2015.

      2.     After Appellees filed their brief and Appellant filed its reply brief,

Appellees became aware of additional relevant case law in Cresthaven Nursing

Residence v. Freeman, 134 S.W.3d 214 (Tex. App.—Amarillo 2003, no pet.).

      3.     Because Cresthaven arises from similar facts and involves the expert

testimony of a family practitioner on the cause of death of a nursing home resident,

like this appeal, this case is highly relevant and justice requires that Appellees’

brief be supplemented with this case law.

      4.     Accordingly, pursuant to Texas Rule of Appellate Procedure 38.7,

Appellees respectfully request the Court grant this motion and supplement

Appellees’ brief with Cresthaven Nursing Residence v. Freeman in support of

Appellees’ arguments.

      5.     A copy of Cresthaven Nursing Residence v. Freeman is attached

hereto as Exhibit “A.”

      WHEREFORE, premises considered, Appellees Patty Patterson and Pamela

Beavers, Individually and as Representatives of the Estate of Mary Ann Davis pray

that the Court grant Appellees’ Motion to Supplement Case Law in Support of

Appellees’ Brief as requested herein, and for such other and further relief, at law or



APPELLEES’ MOTION TO SUPPLEMENT CASE LAW IN SUPPORT OF APPELLEES’ BRIEF - Page 2
                                                                              Page 2 of 22
in equity, to which Appellees may be justly entitled.




                                             Respectfully submitted,
                                             CURNUTT & HAFER, L.L.P.
                                             By: /s/Kelly J. Curnutt
                                                 Kelly J. Curnutt
                                                 State Bar No. 00787316
                                                 KCurnutt@CurnuttHafer.com
                                                 Adam K. Alexander
                                                 State Bar No. 24082613
                                                 AAlexander@CurnuttHafer.com

                                             101 East Park Row
                                             Arlington, TX 76010
                                             (817) 548-1000 - Telephone
                                             (817) 548-1070 - Facsimile
                                             COUNSEL FOR APPELLEES
                                             PATTY PATTERSON and PAMELA
                                             BEAVERS, Individually and as
                                             Representatives of the ESTATE OF
                                             MARY ANN DAVIS, Deceased




APPELLEES’ MOTION TO SUPPLEMENT CASE LAW IN SUPPORT OF APPELLEES’ BRIEF - Page 3
                                                                          Page 3 of 22
                      CERTIFICATE OF CONFERENCE

        I hereby certify that I attempted to confer with Gail Friend and Staci
Bouthillette, counsel for Appellant, on December 14th, 2015 regarding the relief
sought in the Motion. Ms. Friend’s assistant informed me that Ms. Friend and Ms.
Bouthillette were unavailable, and I left a message. Due to the upcoming oral
argument in this matter, I could not wait to confer with opposing counsel before
filing this Motion, and thus the Motion is presented to the Court for determination.


                                             /s/ Adam K. Alexander
                                             Adam K. Alexander



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument was
delivered electronically to the following counsel of record this 14th day of December,
2015:

Gail N. Friend
Staci Bouthillette
Friend & Associates
1010 Lamar, Suite 1010
Houston, Texas 77002
Counsel for Appellant

                                             /s/ Kelly J. Curnutt
                                             Kelly J. Curnutt




APPELLEES’ MOTION TO SUPPLEMENT CASE LAW IN SUPPORT OF APPELLEES’ BRIEF - Page 4
                                                                           Page 4 of 22
EXHIBIT A




            Page 5 of 22
|   | Caution
As of: December 14, 2015 4:30 PM EST


                          Cresthaven Nursing Residence v. Freeman
                                 Court of Appeals of Texas, Seventh District, Amarillo
                                               February 5, 2003, Decided
                                                   NO. 07-02-0011-CV

Reporter
134 S.W.3d 214; 2003 Tex. App. LEXIS 1187

CRESTHAVEN NURSING RESIDENCE; CANTEX                            Overview
HEALTHCARE CENTERS D/B/A CRESTHAVEN
NURSING RESIDENCE; BRATEX, INC.; GAMTEX,                        The daughters sued the healthcare providers for
INC.; MEDCO MEDICAL SERVICES; ONTEX, INC.;                      damages resulting from the care and treatment the
AMLON U.S.A., INC., APPELLANTS v. DEBORAH                       decedent received while a resident of the nursing home,
FREEMAN, INDIVIDUALLY, AND ON BEHALF OF THE                     which allegedly resulted in her death. The appellate
ESTATE OF WANDA GRANGER, ET AL., APPELLEES                      court held that (1) because the daughters did not submit
                                                                a charge segregating past damages from future
Subsequent History: On rehearing at Cresthaven                  damages, no prejudgment interest was available on the
Nursing Residence v. Freeman, 2003 Tex. App. LEXIS              wrongful death damages awarded; (2) the trial court did
4291 (Tex. App. Amarillo, May 19, 2003)                         not abuse its discretion in refusing to offset prejudgment
                                                                interest; (3) the judgment should be calculated based
Prior History: [**1] FROM THE 60TH DISTRICT
                                                                on a single statutory cap adjusted by the consumer
COURT OF JEFFERSON COUNTY; NO. B155491;
                                                                price index and that prejudgment interest should be
HONORABLE GARY SANDERSON, JUDGE.
                                                                calculated on the award of survival damages only; (4)
                                                                the facts rose to a scintilla of evidence which would
Disposition: Issues sustained in part and overruled in
                                                                support the giving of the spoliation jury instruction within
part.
                                                                the discretion afforded to the trial judge; and (5) the trial
                                                                court did not abuse its discretion in allowing the
Core Terms                                                      daughters' expert to testify. Additionally, the awards of
                                                                survival damages and wrongful death damages were
pre judgment interest, damages, appellees, cap, general         excessive and the trial court would have to reduce the
partner, nursing home, records, pain, pet, infection,           damages as suggested in the appellate court's remittitur
Nursing, spoliation, trial court, healthcare provider,          or conduct a new trial.
awarding damages, past damages, no evidence,
appellants', survival, days, mental anguish, catheter,          Outcome
parties, trier of fact, entries, patient, issues, standard of
care, amount awarded, broken leg                                The appellate court sustained the healthcare providers'
                                                                point on the issue of the damages cap. It reversed the
Case Summary                                                    trial court's finding that prejudgment interest was subject
                                                                to the damages cap. Additionally, the appellate court
Procedural Posture                                              suggested reduced awards for damages, which if not
                                                                accepted would result in reversal and a remand for a
A jury for the 60th District Court of Jefferson County          new trial. The appellate court overruled the remaining
(Texas) found that appellant nursing home negligently           issues.
caused injury and death to the decedent and awarded $
4.5 million in survival damages and $ 4.5 million in
wrongful death damages. The court signed a judgment             LexisNexis® Headnotes
awarding all appellee daughters damages jointly and
severally from appellant healthcare providers. All of the          Healthcare Law > ... > Actions Against Facilities > Facility
parties appealed.                                                  Liability > General Overview



                                                                                                               Page 6 of 22
                                                                                                                Page 2 of 17
                                134 S.W.3d 214, *214; 2003 Tex. App. LEXIS 1187, **1

HN1 Under Medical Liability and Insurance                          Business & Corporate Law > ... > Management Duties &
Improvement Act, Tex. Rev. Civ. Stat. Ann. art. 4590i,             Liabilities > Causes of Action > General Overview
there is a cap on damages recoverable from a health                Business & Corporate Law > ... > Management Duties &
care provider.                                                     Liabilities > Causes of Action > Partnership Liabilities
                                                                   Torts > Procedural Matters > Multiple Defendants > Joint &
  Healthcare Law > ... > Actions Against Facilities > Facility     Several Liability
  Liability > General Overview
                                                                   Torts > Vicarious Liability > Partners > General Overview
  Healthcare Law > Healthcare Litigation > Actions Against
  Healthcare Workers > General Overview                          HN5 Statutory law imposes joint and several liability on
                                                                 general partners for the debts and obligations of a
  Healthcare Law > Healthcare Litigation > Actions Against
                                                                 partnership making them vicariously liable. Tex. Rev.
  Healthcare Workers > Doctors & Physicians
                                                                 Civ. Stat. Ann. art. 6132b-3.04. Vicarious liability is a
                                                                 judicially created vehicle for enforcing remedies for
HN2 See Tex. Rev. Civ. Stat. Ann. art. 4590i, § 11.02(a)
                                                                 wrongs. It is the imposition of liability on one party for
(Vernon Supp. 1999).
                                                                 the actionable conduct of another based on a
                                                                 relationship between the parties.
  Healthcare Law > ... > Actions Against Facilities > Facility
  Liability > General Overview
                                                                   Business & Corporate Law > ... > Management Duties &
  Torts > Wrongful Death & Survival Actions > General              Liabilities > Causes of Action > General Overview
  Overview                                                         Healthcare Law > ... > Actions Against Facilities > Facility
  Torts > Wrongful Death & Survival Actions > Survival             Liability > General Overview
  Actions                                                          Torts > ... > Types of Damages > Compensatory
                                                                   Damages > General Overview
HN3 The cap on damages recoverable from a health
                                                                   Torts > ... > Types of Damages > Compensatory
care provider is further subject to a consumer price               Damages > Measurements
index adjustment. Tex. Rev. Civ. Stat. Ann. art. 4590i, §
11.04. The cap applies to both wrongful death and                  Torts > Vicarious Liability > Partners > General Overview
survival actions.                                                  Torts > Vicarious Liability > Partners > General Partners

  Healthcare Law > ... > Actions Against Facilities > Facility   HN6 One of the stated purposes of the Medical Liability
  Liability > General Overview                                   and Insurance Improvement Act, Tex. Rev. Civ. Stat.
                                                                 Ann. art. 4590i, is to decrease the cost of claims and
  Torts > ... > Defenses > Comparative Fault > General
                                                                 assure that awards are rationally related to actual
  Overview
                                                                 damages. Tex. Rev. Civ. Stat. Ann. art. 4590i, §
  Torts > Procedural Matters > Multiple Defendants > Joint &     1.02(b)(2) (Vernon Supp. 1999).
  Several Liability
                                                                   Civil Procedure > Remedies > Judgment Interest > General
  Torts > Vicarious Liability > Partners > General Overview
                                                                   Overview
  Torts > Vicarious Liability > Partners > General Partners
                                                                   Civil Procedure > Remedies > Judgment Interest >
                                                                   Prejudgment Interest
HN4 It has been held that the damages provision in Tex.
Rev. Civ. Stat. Ann. art. 4590i, § 11.02(a) (Vernon Supp.          Healthcare Law > ... > Actions Against Facilities > Facility
1999) of the Medical Liability and Insurance                       Liability > General Overview
Improvement Act, Tex. Rev. Civ. Stat. Ann. art. 4590i, is          Torts > Remedies > Damages > General Overview
to be applied on a per defendant basis. Thus, a plaintiff
who recovers against more than one defendant may                 HN7 Pursuant to Tex. Rev. Civ. Stat. Ann. art. 4590i, §
obtain a judgment in excess of the cap as long as the            16.02 of the Medical Liability and Insurance
combined statutory liability of all defendants is not            Improvement Act, Tex. Rev. Civ. Stat. Ann. art. 4590i,
exceeded. Further, the cap applicable to a single                judgments must include prejudgment interest on past
defendant who is jointly and severally liable in a               damages found by the trier of fact, but are not to include
comparative negligence situation is not increased by             prejudgment interest on future damages. Tex. Rev. Civ.
the number of culpable defendants.                               Stat. Ann. art. 4590i, § 16.02(b) (Vernon Supp. 1999).



                                                                                                               Page 7 of 22
                                                                                                                Page 3 of 17
                                134 S.W.3d 214, *214; 2003 Tex. App. LEXIS 1187, **1

  Civil Procedure > Remedies > Judgment Interest > General       Stat. Ann. art. 4590i, § 11.02(a) (Vernon Supp. 1999) of
  Overview                                                       the Medical Liability and Insurance Improvement Act,
  Civil Procedure > Remedies > Judgment Interest >               Tex. Rev. Civ. Stat. Ann. art. 4590i.
  Prejudgment Interest
                                                                   Civil Procedure > Remedies > Judgment Interest > General
  Healthcare Law > ... > Actions Against Facilities > Facility
  Liability > General Overview                                     Overview

  Healthcare Law > Healthcare Litigation > Actions Against         Civil Procedure > Remedies > Judgment Interest >
  Healthcare Workers > General Overview                            Prejudgment Interest

  Healthcare Law > Healthcare Litigation > Actions Against         Healthcare Law > ... > Actions Against Facilities > Facility
  Healthcare Workers > Doctors & Physicians                        Liability > General Overview
  Torts > Remedies > Damages > General Overview                    Torts > Remedies > Damages > General Overview

HN8 Tex. Rev. Civ. Stat. Ann. art. 4590i, § 11.02 of the         HN11 Tex. Rev. Civ. Stat. Ann. art. 4590i, § 16.02(d)(1)
Medical Liability and Insurance Improvement Act, Tex.            of the Medical Liability and Insurance Improvement Act,
Rev. Civ. Stat. Ann. art. 4590i, states that where final         Tex. Rev. Civ. Stat. Ann. art. 4590i, provides that
judgment is rendered against a physician or health care
                                                                 prejudgment interest shall be paid on past damages
provider, the limit of civil liability for damages of the
                                                                 found by the trier of fact, but not on future damages.
physician or health care provider shall be limited to an
                                                                 Past damages are defined as those awarded to
amount not to exceed $ 500,000. Thus, the cap applies
                                                                 compensate the claimant for their loss incurred from the
to damages, not the amount of the judgment. Further,
the cap does not include the amount of damages                   period beginning on the date of injury and ending on the
awarded on claims for necessary medical, hospital, and           day before the date of judgment.
custodial care. Tex. Rev. Civ. Stat. Ann. § 11.02(b)
(Vernon Supp. 1999).                                               Civil Procedure > Remedies > Judgment Interest > General
                                                                   Overview
  Civil Procedure > Remedies > Judgment Interest > General         Civil Procedure > Remedies > Judgment Interest >
  Overview                                                         Prejudgment Interest
  Civil Procedure > Remedies > Judgment Interest >                 Healthcare Law > ... > Actions Against Facilities > Facility
  Prejudgment Interest                                             Liability > General Overview
  Healthcare Law > ... > Actions Against Facilities > Facility     Torts > Remedies > Damages > General Overview
  Liability > General Overview
                                                                   Torts > ... > Remedies > Damages > Measurement of
  Torts > Remedies > Damages > General Overview                    Damages

HN9 Tex. Rev. Civ. Stat. Ann. art. 4590i, § 16.02 of the         HN12 The legislature did not provide that prejudgment
Medical Liability and Insurance Improvement Act, Tex.            interest is to be awarded on the amount of past damages
Rev. Civ. Stat. Ann. art. 4590i, provides that the               included in the judgment, but on the amount awarded
judgment must include prejudgment interest on past               by the trier of fact. Prejudgment interest is applicable on
damages, but shall not include prejudgment interest on           the full amount of past damages found by the jury prior
future damages. Tex. Rev. Civ. Stat. Ann. art. 4590i, §          to the application of the liability cap, which determines
16.02(b).                                                        the amount for which the defendant is liable in the
                                                                 judgment. Therefore, Tex. Rev. Civ. Stat. Ann. art.
  Civil Procedure > Remedies > Judgment Interest > General       4590i, § 16.02(d)(1) of the Medical Liability and
  Overview                                                       Insurance Improvement Act, Tex. Rev. Civ. Stat. Ann.
  Civil Procedure > Remedies > Judgment Interest >               art. 4590i, requires calculation of prejudgment interest
  Prejudgment Interest                                           on the amount of damages found by the jury.
  Healthcare Law > ... > Actions Against Facilities > Facility
                                                                   Civil Procedure > Remedies > Judgment Interest > General
  Liability > General Overview
                                                                   Overview
HN10 Prejudgment interest is not included in the                   Civil Procedure > Remedies > Judgment Interest >
statutory cap on damages provided for in Tex. Rev. Civ.            Prejudgment Interest



                                                                                                               Page 8 of 22
                                                                                                              Page 4 of 17
                                134 S.W.3d 214, *214; 2003 Tex. App. LEXIS 1187, **1

  Healthcare Law > ... > Actions Against Facilities > Facility     Civil Procedure > Remedies > Judgment Interest >
  Liability > General Overview                                     Prejudgment Interest

  Torts > Remedies > Damages > General Overview                    Civil Procedure > Appeals > Standards of Review > Abuse
                                                                   of Discretion
HN13 Tex. Rev. Civ. Stat. Ann. art. 4590i, § 16.02(d)(1)
of the Medical Liability and Insurance Improvement Act,          HN17 An appellate court reviews a trial court's refusal
                                                                 to offset prejudgment interest under an abuse of
Tex. Rev. Civ. Stat. Ann. art. 4590i, clearly provides that
                                                                 discretion standard.
prejudgment interest is not to be awarded on future
damages.                                                           Civil Procedure > Pretrial Matters > Continuances

  Civil Procedure > ... > Jury Trials > Jury Instructions >        Civil Procedure > Remedies > Judgment Interest > General
                                                                   Overview
  General Overview
                                                                   Civil Procedure > Remedies > Judgment Interest >
  Civil Procedure > Remedies > Judgment Interest > General
                                                                   Prejudgment Interest
  Overview
                                                                   Civil Procedure > Appeals > Standards of Review > Abuse
  Civil Procedure > Remedies > Judgment Interest >                 of Discretion
  Prejudgment Interest
                                                                   Criminal Law & Procedure > ... > Standards of Review >
  Torts > Remedies > Damages > General Overview                    Abuse of Discretion > Continuances

HN14 The burden of segregating past and future                   HN18 It has been held not to be an abuse of discretion
damages is on the party seeking to obtain prejudgment            to refuse to make an offset against prejudgment interest
interest. It is fair to place the burden of submitting a         when one motion for continuance was granted at one
proper jury charge on the party to whom the benefit of           party's request, another motion for continuance was
the charge will result.                                          granted at the other party's request, and one was
                                                                 granted pursuant to a joint motion.
  Civil Procedure > Remedies > Judgment Interest > General
  Overview                                                         Civil Procedure > ... > Jury Trials > Jury Instructions >
                                                                   General Overview
  Civil Procedure > Remedies > Judgment Interest >
  Prejudgment Interest                                             Evidence > Relevance > Preservation of Relevant
                                                                   Evidence > Spoliation
  Healthcare Law > ... > Actions Against Facilities > Facility
  Liability > General Overview                                   HN19 The doctrine of spoliation refers to the improper
                                                                 intentional destruction of evidence relevant to a case.
HN15 Prejudgment interest is to be computed in                   Trial courts have broad discretion to take measures to
accordance with the Texas Finance Code. Tex. Rev.                correct the ill effects resulting from spoliation, including
Civ. Stat. Ann. art. 4590i, § 16.02(c) (Vernon Supp.             a jury instruction on the spoliation presumption and
1999).                                                           death penalty sanctions.

  Civil Procedure > Remedies > Judgment Interest > General         Evidence > Relevance > Preservation of Relevant
  Overview                                                         Evidence > Spoliation
  Civil Procedure > Remedies > Judgment Interest >
  Prejudgment Interest
                                                                 HN20 A party may have a statutory, regulatory or ethical
                                                                 duty to preserve evidence.
HN16 Under Tex. Fin. Code Ann. § 304.108(a), a court
may consider the periods of delay in the trial and order           Evidence > Relevance > Relevant Evidence
that prejudgment interest does not accrue during them.             Evidence > Relevance > Preservation of Relevant
However, prejudgment interest is to be denied only for             Evidence > Spoliation
delays caused by the parties and not a crowded trial
docket.                                                          HN21 A party has a duty to preserve relevant evidence
                                                                 once litigation arises, and a duty to exercise reasonable
  Civil Procedure > Remedies > Judgment Interest > General       care to preserve relevant evidence if it actually or
  Overview                                                       reasonably should anticipate litigation.



                                                                                                              Page 9 of 22
                                                                                                           Page 5 of 17
                               134 S.W.3d 214, *214; 2003 Tex. App. LEXIS 1187, **1

  Evidence > Relevance > Preservation of Relevant             HN26 No physical manifestation of mental anguish is
  Evidence > Spoliation                                       necessary in wrongful death cases, and the issue can
                                                              be submitted to the jury on the basis of the impact
HN22 The deliberate spoliation of evidence relevant to        suggested by the circumstances surrounding the loss.
a case raises the presumption that the evidence would
have been unfavorable to the cause of the spoliator.            Evidence > ... > Testimony > Expert Witnesses > General
The presumption may be rebutted with a showing that             Overview
the evidence was not destroyed with a fraudulent intent
                                                                Healthcare Law > ... > Actions Against Facilities >
or purpose. The presumption does not apply when
                                                                Standards of Care > General Overview
documents are merely lost.
                                                                Torts > Malpractice & Professional Liability > Healthcare
  Civil Procedure > ... > Jury Trials > Jury Instructions >     Providers
  General Overview
                                                              HN27 In a medical malpractice case, a plaintiff must
HN23 A trial court must submit in the charge to the jury      establish a duty requiring defendants to conform to a
all questions, instructions, and definitions raised by the    certain standard of conduct, the applicable standard of
pleadings and the evidence. If the instruction might aid      care and its breach, a resulting injury, and a reasonably
the jury in answering the issues presented or if there is     close causal connection between the breach of the
any support in the evidence for the instruction, it is        standard of care and the injury. Expert testimony is
proper.                                                       necessary to meet that burden.

  Torts > Remedies > Damages > General Overview                 Evidence > ... > Testimony > Expert Witnesses > General
                                                                Overview
HN24 In determining whether damages are excessive,
an appellate court should use the same test as that for       HN28 An expert qualified by knowledge, skill,
a factual sufficiency question. Thus, the appellate court     experience, training, or education may testify as to
must consider and weigh all of the evidence and should        scientific, technical, or other specialized knowledge if it
set aside the award only if the challenged finding of fact    will assist the trier of fact to understand the evidence or
is so contrary to the overwhelming weight of the              determine a fact in issue. Tex. R. Evid. 702.
evidence as to be manifestly unjust. The mere fact that
an award is large does not show that the jury was               Evidence > Types of Evidence > Testimony > General
                                                                Overview
influenced by passion, prejudice, sympathy, or other
circumstances not in evidence, and the award must be            Evidence > ... > Testimony > Expert Witnesses > General
flagrantly outrageous, extravagant, and so excessive            Overview
that it shocks the judicial conscience.                         Evidence > Admissibility > Expert Witnesses > Helpfulness

  Torts > Remedies > Damages > General Overview               HN29 Every licensed doctor is not automatically
                                                              qualified to testify as an expert on every medical
HN25 Mental anguish must be a high degree of mental
                                                              question. Nevertheless, the fact that an expert is not a
pain and distress and must necessarily involve more
                                                              specialist in the particular branch of medicine for which
than mere worry, anxiety, vexation, embarrassment, or
                                                              the testimony is offered will not automatically disqualify
anger. While juries must be afforded discretion in arriving
                                                              him as an expert. The question to be resolved is the
at the determination of a figure for which there is no
                                                              specific subject matter and the expert's familiarity with
exact evaluation, there must be some evidence to justify
                                                              it. The proponent of the expert bears the burden of
the amount awarded, and juries cannot simply pick a
                                                              showing that the expert's testimony is qualified, relevant
number.
                                                              to the issues, based on a reliable foundation, and will
                                                              assist the trier of fact.
  Torts > Remedies > Damages > General Overview

  Torts > Wrongful Death & Survival Actions > General           Civil Procedure > Appeals > Standards of Review > Abuse
  Overview                                                      of Discretion
  Torts > ... > Types of Damages > Compensatory                 Evidence > ... > Testimony > Expert Witnesses > General
  Damages > Pain & Suffering                                    Overview



                                                                                                         Page 10 of 22
                                                                                                                  Page 6 of 17
                                 134 S.W.3d 214, *214; 2003 Tex. App. LEXIS 1187, **1

HN30 An appellate court reviews a ruling of a trial court          the five general partners of Cantex because there was
as to the qualifications of an expert witness under an             no evidence presented of their liability and there were
abuse of discretion standard.                                      no affirmative jury findings of liability against them; (4)
                                                                   the trial court erred in submitting a spoliation instruction
Counsel: R. Brent Cooper, Michelle E. Robberson,                   in the jury charge because the three elements of a
Diana L. Faust, Cooper & Scully, Dallas, TX.                       spoliation complaint were not established and
                                                                   Cresthaven rebutted the spoliation presumption with a
Kevin H. Dubose, Hogan Dubose & Townsend, Houston,                 reasonable explanation; (5) the damages awarded for
TX.                                                                the survival action are excessive and not supported by
                                                                   factually sufficient evidence; (6) the damages awarded
Thomas S. Hornbuckle, Stephen S. Hornbuckle,                       for the wrongful death action are excessive and not
Houston, TX.                                                       supported by factually sufficient evidence; (7) the trial
                                                                   court erred in admitting the testimony of appellees'
Judges: PANEL E, Before QUINN and REAVIS, JJ.,                     medical expert because he was not [**3] qualified to
and BOYD, S.J. 1                                                   render expert medical opinions on the issues in this
                                                                   case; and (8) there is no evidence to establish the
Opinion by: John T. Boyd                                           standard of care, breach of the standard and proximate
                                                                   causation.
Opinion                                                            Appellees, as cross-appellants, contend that (1) the
                                                                   benefits of article 4590i do not extend to general
[*218] Appellees Deborah Freeman (Freeman), Denise
                                                                   partners who have admitted they are not health care
Corbello and Lynette Calvert, the daughters of Wanda
                                                                   providers; and (2) even if article 4590i is applicable to
Granger (Granger), sued appellants Cresthaven
                                                                   the general partners, the damage cap amount should
Nursing Residence (Cresthaven) and its owner Cantex
                                                                   by multiplied by the number of defendants, which would
Healthcare Centers d/b/a Cresthaven Nursing
                                                                   include the general partners.
Residence (Cantex) 2 for damages resulting from the
care and treatment Granger received while a resident of            This lawsuit was brought as a health care liability claim
Cresthaven, which allegedly resulted in her death on               under the Medical Liability and Insurance Improvement
July 20, 1996. A jury found that [*219] Cresthaven                 Act, article 4590i of the Texas Revised Civil Statutes.
negligently caused injury and death to Granger and                 HN1 Under that statute, there is a cap on damages
awarded $ 4.5 million in survival damages and $ 4.5                recoverable from a health care provider. HN2
million in wrongful death damages. There was no finding            Specifically, the statute provides:
of gross negligence. The court signed a judgment
awarding all three appellants $ 6,051,259.20 in                    (a) In an action on a health care liability claim where
damages jointly and severally from Cresthaven, Cantex,             final judgment is rendered against a physician or health
and the five general partners of Cantex. That judgment             care provider, the limit of civil liability for damages of the
has resulted in this appeal by all parties.                        physician or health care provider shall be limited to an
                                                                   amount not to exceed $ 500,000.
 [**2] In eight issues, appellants claim (1) the judgment
erroneously awarded damages exceeding the statutory                Tex. Rev. Civ. Stat. Ann. art. 4590i § 11.02 (a) [**4]
limit on civil liability in section 11.01(a) of article 4590i of   (Vernon Supp. 1999). HN3 The cap is further subject to
the Texas Revised Civil Statutes; (2) the judgment                 a consumer price index adjustment. Id. § 11.04. The
erroneously awarded damages to Lynette Calvert and                 cap applies to both wrongful death and survival actions.
Denise Corbello, who had non-suited with prejudice all             Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887,
their claims against appellants; (3) the judgment                  902, 43 Tex. Sup. Ct. J. 1151 (Tex. 2000); Rose v.
erroneously awarded damages against Cresthaven and                 Doctors Hosp., 801 S.W.2d 841, 848, 34 Tex. Sup. Ct.

1
   John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. Tex. Gov't Code Ann. § 75.002(a)(1)
(Vernon Supp. 2003).
2
  The five general partners of Cantex Healthcare Centers are the remaining appellees, Bratex, Inc., Gamtex, Inc., Medco
Medical Services, Ontex, Inc., and Amlon U.S.A., Inc.



                                                                                                                Page 11 of 22
                                                                                                            Page 7 of 17
                                134 S.W.3d 214, *219; 2003 Tex. App. LEXIS 1187, **4

J. 177 (Tex. 1990). It is the interpretation of this provision   Cresthaven, Cantex, and the five general partners of
and its applicability to the judgment in this lawsuit that is    Cantex. While appellees assert that Cantex is liable
the subject of dispute between the parties.                      because it is the owner and operator of Cresthaven,
                                                                 they do not contend that both Cantex and Cresthaven
Appellants allege in their first issue that the trial court      are culpable defendants, even though the jury found
awarded damages that exceeded the civil liability cap.           Cresthaven to be negligent and judgment was rendered
They contend that the trial court should have limited            against both parties. Therefore, appellees apparently
damages to one cap, including prejudgment interest               recognize that Cresthaven and Cantex are not two
computed at the time the judgment was signed or $                separate legal entities, and Cantex is responsible for
1,413,008.13. Alternatively, if prejudgment interest is          the liabilities of Cresthaven because Cantex did
not appropriately included in the liability cap, the             business as Cresthaven.
judgment should have included prejudgment interest
computed on the amount of capped damages, the                    As noted, appellees did not seek recovery against the
judgment [*220] should not have included prejudgment             general partners in their pleadings as joint tortfeasors,
interest on the wrongful death damages, and accrual of           and no issue as to the negligence of the general partners
prejudgment interest should have been tolled by lengthy          was submitted [**7] to the jury. Therefore, even if the
periods of delay caused by appellees. The cross-issues           general partners have judicially admitted that they are
of appellees are related [**5] to these arguments, and           not health care providers, as appellees contend, it is
we will address them in our discussion of these matters.         irrelevant since appellees did not seek damages from
                                                                 the general partners on the basis that they were health
Appellants initially argue that, because the liability of        care providers. The basis upon which appellees sought
only one defendant, Cresthaven, was submitted to the             damages against the general partners, and upon which
jury, the judgment is limited to a single cap. HN4 It has        the judgment against them was entered, is that HN5
been held that the damages provision is to be applied            statutory law imposes joint and several liability on
on a "per defendant" basis. Rose, 801 S.W.2d at 847.             general partners for the debts and obligations of a
Thus, a plaintiff who recovers against more than one             partnership making them vicariously liable. Tex. Rev.
defendant may obtain a judgment in excess of the cap             Civ. Stat. Ann. art. 6132b-3.04. Vicarious liability is a
as long as the combined statutory liability of all               judicially created vehicle for enforcing remedies for
defendants is not exceeded. Id. Further, the cap                 wrongs. Dutcher v. Owens, 647 S.W.2d 948, 950-51, 26
applicable to a single defendant who is jointly and              Tex. Sup. Ct. J. 289 (Tex. 1983). It is the imposition of
severally liable in a comparative negligence situation is        liability on one party for the actionable conduct of
not increased by the number of culpable defendants.              another based on a relationship between the parties.
Columbia Hosp. Corp. of Houston v. Moore, 43 S.W.3d              Black's Law Dictionary 1566 (6th ed. 1990). No liability
553, 556 (Tex.App.--Houston [1st Dist.] 2001, pet.               under the law was imposed on the general partners
granted).                                                        independent of their status as a partner.

Conversely, appellees argue in response to this issue              [*221] Therefore, the general partners can only be
and also in their first cross-issue that, because the five       liable for the debt incurred by Cantex d/b/a Cresthaven.
general partners of the owner and operator of the                It is appropriate to [**8] include them in the judgment,
nursing home have admitted they are not health care              but not to increase the amount of the judgment by
providers, they are not entitled to the protection of the        treating each general partner as a tortfeasor in its own
cap. Alternatively, even if the cap is available to [**6] all    right. We believe this interpretation is consistent with
of the defendants, there are six culpable defendants             the HN6 stated purposes of the Medical Liability and
against whom the court has rendered judgment, and                Insurance Improvement Act, one of which is to decrease
therefore the cap should be multiplied by six. This is so,       the cost of claims and assure that awards are rationally
appellees posit, because it is not necessary for the             related to actual damages. See Tex. Rev. Civ. Stat. Ann.
defendant to have been found liable by a jury for a              art. 4590i § 1.02(b)(2) (Vernon Supp. 1999). Otherwise,
defendant to be culpable pursuant to the judgment.               the amount of an award against a health care provider
                                                                 could be doubled simply by the fact it has four general
Only the issue of Cresthaven's negligence was                    partners instead of two. Thus, the judgment is limited by
submitted to the jury. However, the judgment recites             a single cap of $ 500,000 adjusted by the consumer
that appellees may recover jointly and severally from            price index.



                                                                                                           Page 12 of 22
                                                                                                             Page 8 of 17
                                134 S.W.3d 214, *221; 2003 Tex. App. LEXIS 1187, **8

Appellants also contend that prejudgment interest is           in the judgment. Further, if the legislature had intended
included within the section 11.02 cap on damages. This         the cap to apply to prejudgment [*222] interest, it would
question has not been definitively answered by the             surely have made that provision. We believe this is a
Texas Supreme Court. In Auld, the court concluded that         logical interpretation of the act relying on the language
prejudgment interest under the general prejudgment             used in the act. Thus, we find that HN10 prejudgment
interest statute 3 was included in the damages cap.            interest is not included in the statutory cap on damages.
Auld, 34 S.W.3d at 900-01. However, the majority
opinion specifically declined to address whether               We must next determine whether prejudgment interest
sections 16.01 and 16.02 of article 4590i, [**9] added in      is calculated on the capped or uncapped amount of
1995, conflict with this interpretation. HN7 Pursuant to       damages. HN11 The statute provides that prejudgment
section 16.02, judgments must include prejudgment              interest shall be paid on past damages found by the trier
interest on past damages found by the trier of fact, but       of fact, but not on future damages. Past damages are
are not to include prejudgment interest on future              defined as those awarded to compensate the claimant
damages. Tex. Rev. Civ. Stat. Ann. art. 4590i § 16.02(b)       for their loss incurred from the period beginning on the
(Vernon Supp. 1999). Nevertheless, in a concurring             date of injury and ending on the day before the date of
and dissenting opinion, four justices indicated their          judgment. Id. § 16.02(d)(1).
belief that this section confirms that prejudgment interest
is not subject to the cap. Auld, 34 S.W.3d at 908. More        Appellees contend that, because the statutory language
recently, the Houston Court of Appeals ruled that the          provides that prejudgment interest is to be paid on
majority opinion in Auld with respect to prejudgment           damages found "by the trier of fact," prejudgment
interest under the general statute was not binding when        interest should be calculated on that amount awarded
prejudgment interest was awarded under the more                before application of the damages cap and cite to
recent provisions of the Medical Liability and Insurance       Moore in support of that proposition. However, the court
Improvement Act, which shows a legislative intent to           held that prejudgment interest [**12] is not included in
exclude prejudgment interest from the cap. Moore, 43           the damages cap and is recoverable on all damages.
S.W.3d at 562.                                                 Moore, 43 S.W.3d at 562. However, that statement was,
                                                               as noted, made within the context of whether
 [**10] We agree with the Houston court that the holding       prejudgment interest was included within the cap.
in Auld is not binding, and we must determine the effect       Therefore, the court was merely stating that
of the legislature having added Subchapter P dealing           prejudgment interest is owed, even though it exceeds
with prejudgment interest to the act and reconcile it with     the amount authorized by the damages cap and should
the liability limits in Subchapter K. We note initially that   be paid on all damages, both those covered and not
section 11.02 of Subchapter K HN8 states that where            covered by the cap, i.e., medical, hospital, and custodial
final judgment is rendered against a physician or health       care.
care provider, "the limit of civil liability for damages of
the physician or health care provider shall be limited to      The issue in the other two cases cited by appellees,
an amount not to exceed $ 500,000." Thus, the cap              Samples v. Graham, 76 S.W.3d 615 (Tex.App.--Corpus
applies to damages, not the amount of the judgment.            Christi, 2002, no pet. h.) and Battaglia v. Alexander,
Further, the cap does not include the amount of                2002 Tex. App. LEXIS 2938, 2002 WL 730530
damages awarded on claims for necessary medical,               (Tex.App.--Houston [14th Dist.] April 25, 2002, no pet.
hospital, and custodial care. Tex. Rev. Civ. Stat. Ann. §      h.), was whether prejudgment interest should be
11.02(b) (Vernon Supp. 1999). However, in Subchapter           awarded on past damages found by the trier of fact prior
P, section 16.02 HN9 provides that the judgment must           to a deduction for settlement credits. In both cases, the
include prejudgment interest on past damages, but              courts found that the deduction for settlement credits
shall not include prejudgment interest on future               should be made after calculation of prejudgment interest
damages. Id. § 16.02(b). Thus, it seems clear that the         on the amount awarded by the jury. However, we note
legislature intended to make a distinction between             that in Graham, the court stated that prejudgment
damages awarded and the final judgment by providing            interest is included [**13] in the statutory cap and
that the cap applies to the damages [**11] awarded, but        refused to find that "allowing prevailing plaintiffs to
prejudgment interest on past damages must be included          recover prejudgment interest only on a statutorily limited

3
    Tex. Rev. Civ. Stat. Ann. art. 5069-1.05, section 6(a) now codified as Tex. Fin. Code 304.102 (Vernon Supp. 2003).



                                                                                                            Page 13 of 22
                                                                                                           Page 9 of 17
                              134 S.W.3d 214, *222; 2003 Tex. App. LEXIS 1187, **13

measure of past damages found by the jury presents an         prejudgment interest is available on the wrongful death
absurd scenario." (Emphasis added). Graham, 76                damages awarded.
S.W.3d at 621.
                                                              Finally, appellants contend with respect to prejudgment
Nevertheless, we must assume the legislature intended         interest that the award should be reduced for periods of
the plain meaning of its words and, if possible, ascertain    delay caused by appellees. HN15 Prejudgment interest
their intent from the language used in the statute. Na-       is to be computed in accordance with the Texas Finance
tional Liability & Fire Ins. Co. v. Allen, 15 S.W.3d 525,     Code. See Tex. Rev. Civ. Stat Ann. § 16.02(c) (Vernon
527, 43 Tex. Sup. Ct. J. 690 (Tex. 2000). HN12 The            Supp. 1999). HN16 Under section 304.108(a), a court
legislature did not provide that prejudgment interest is      may consider the periods of delay in the trial and order
to be awarded on the amount of past damages included          that prejudgment interest does not accrue during them.
in the judgment, but on the amount awarded by the trier       Tex. Fin. Code Ann. § 304.108 (Vernon Supp. 2003).
of fact. This language implies that prejudgment interest      However, prejudgment interest is to be denied only for
is applicable on the full amount of past damages found        delays caused by the parties and not a crowded trial
by the jury prior to the application of the liability cap,    docket. Purcell Constr. Inc. v. Welch, 17 S.W.3d 398,
which determines the amount for which the defendant is        403 (Tex.App.--Houston [1st Dist.] 2000, no pet.). HN17
liable in the judgment. We therefore interpret the statute    We review a court's refusal to offset prejudgment interest
to require calculation of prejudgment interest on the          [**16] under an abuse of discretion standard. Helena
amount of damages found by the jury.                          Chemical Co. v. Wilkins, 18 S.W.3d 744, 760 (Tex.
                                                              App.-- San Antonio 2000), aff'd, 47 S.W.3d 486, 44 Tex.
In light of that finding, appellants argue that appellees     Sup. Ct. J. 675 (Tex. 2001); City of Alamo v. Casas, 960
are limited to prejudgment interest on the amount of          S.W.2d 240, 260 (Tex.App.--Corpus Christi 1997, pet.
damages [**14] awarded by the jury for the survival           denied).
claims because appellees did not request segregation
of past and future damages with respect to their wrongful     Appellants argue that the court should have granted an
death claims. Appellants and appellees agree that the         offset from appellees first request for continuance on
amount awarded as survival damages constitutes past           October 1, 1998, to the date of the fifth trial setting when
damages. Essentially, the only disputed issue between         the case actually went to trial on May 7, 2001. They
the parties is [*223] which of them had the burden of         base this contention on their claim that appellees did
requesting segregation of the wrongful death damages.         not promptly pursue a speedy resolution of their claims
Appellants argue that, under the law, the burden is on        by requesting at least four continuances.
the plaintiff. Conversely, appellees argue that, because
appellants pled the statutory limitation on prejudgment       While this case took almost five years to come to trial,
interest as an affirmative defense, they had the burden       the clerk's record reveals only three motions for
to request segregation.                                       continuance by appellees and only one of those motions
                                                              was opposed by appellants. If appellants felt that
HN13 The statute clearly provides that prejudgment            appellees were unnecessarily delaying the trial, they
interest is not to be awarded on future damages.              could have been more proactive in seeking and holding
Appellees have cited no authority stating that to be          appellees to a trial setting. HN18 It has been held not to
entitled to the benefit of this statute, a defendant must     be an abuse of discretion to refuse to make an offset
assert it as an affirmative defense in his pleading.          against prejudgment interest when one motion for
However, it has been held that HN14 the burden of             continuance was granted at one party's request, [**17]
segregating past and future damages is on the party           another motion for continuance was granted at the
seeking to obtain prejudgment interest. Cavnar v. Qual-       other party's request, and one was granted pursuant to
ity Control Parking, Inc., 696 S.W.2d 549, 556, 28 Tex.       a joint motion. Aquila Southwest Pipeline, Inc. v. Har-
Sup. Ct. J. 466 (Tex. 1985); Domingues v. City of San         mony Exploration, Inc., 48 S.W.3d 225, 244
Antonio, 985 S.W.2d 505, 511 (Tex.App.--San Antonio           (Tex.App.--San Antonio 2001, pet. denied). Under the
1998, pet. denied). [**15] This is so because it is fair to   record before us, we cannot say the trial court abused
place the burden of submitting a proper jury charge on        its discretion in refusing to offset prejudgment interest.
the party to whom the benefit of the charge will result.      In summary, we sustained in part and overruled in part
Id. Because appellees did not submit a charge                 appellants' first issue. In doing so, we found that the
segregating past damages from future damages, no              judgment should be calculated based on a single



                                                                                                          Page 14 of 22
                                                                                                              Page 10 of 17
                               134 S.W.3d 214, *223; 2003 Tex. App. LEXIS 1187, **17

statutory cap adjusted by the consumer price index and          concluded that a single cap should apply. However, we
 [*224] that prejudgment interest should be calculated          also concluded that it was appropriate to include the
on the award of survival damages only. We also overrule         general partners in the judgment because, under the
appellees' cross-issues.                                        law, they have joint and several liability for the debts of
                                                                the partnership.
In their second issue, appellants argue that the judgment
improperly included Denise Corbello and Lynette                 Appellants argue that, in the last live pleading by
Calvert, as heirs at law of the Estate of Wanda Granger         appellees, they only alleged that "the corporate partners
because they non-suited their claims with prejudice             were responsible for the management and operation of
against appellants prior to trial. Appellees respond that       Cresthaven Nursing Residence, that each of the
Corbello and Calvert only non-suited their individual           corporate partners were general partners of Cantex
claims against appellants, not their survival claims.           Healthcare Centers, and that the corporate partners
Thus, they assert, because the judgment only awards             were jointly and severally liable for the acts and
them damages as heirs at law, the judgment [**18] does          omissions of the employees of Cresthaven." Appellants
not include improper plaintiffs.                                now appear to be arguing that these allegations are
                                                                asserting claims against the general partners arising
Corbello and Calvert sued both on an individual basis           under the law independent of their status as [**20]
and as heirs at law of Granger's estate. The notice of          general partners and, because they filed a verified
non-suit was brought by them only in their individual           denial of these allegations and no evidence of
capacities. Further, it specifically states that the non-suit   negligence of the general partners was submitted at
"is only being taken as to individual claims made on the        trial, they are improperly included in the judgment.
part of DENISE CORBELLO AND LYNETTE CALVERT
                                                                As already stated, we interpret these allegations as
and not as to any claims made by the Estate of Wanda
                                                                asserting a claim against the general partners based
Granger."
                                                                only on their status as general partners, which we
Appellants appear to contend that because Corbello              believe is supported by the fact that no evidence was
and Calvert did not appear at trial and no claims were          introduced at trial as to their individual negligence and
submitted by them in the charge to the jury, the judgment       no issue submitted to the jury with respect to any such
is in error. However, the jury was asked what sum of            negligence. Even if the allegations included [*225]
money would fairly and reasonably compensate                    independent individual liability for which no findings
Granger for pain and mental anguish. This question              were made by the jury, those facts would not obviate the
represents the claim for survival damages which is the          statutory mandate which holds the general partners
claim brought by Granger's estate. Because the claims           liable. The general partners were named as parties to
of Corbello and Calvert, as heirs at law of Granger's           the lawsuit and, under the law, they are jointly and
estate were not non-suited, this question represents            severally liable for the debt owed under the judgment by
their claims. Appellants' second issue is overruled.            Cantex. Thus, it is appropriate to include them in the
                                                                judgment.
By way of their third issue, appellants contend that the
                                                                Appellants have failed to present any argument or
trial court erred in awarding judgment against
                                                                authorities as to why Cresthaven should not be included
Cresthaven and the five general partners. Appellants
                                                                in the judgment. Therefore, nothing is presented for
object to the inclusion of the [**19] general partners
                                                                review. 4 Dunlap v. Excel Corp., 30 S.W.3d 427, 434
because no evidence was submitted to support the
                                                                (Tex. App.--Amarillo 2000, no pet.); [**21] Jefferson
liability of the general partners and the jury made no
                                                                County Drainage Dist. No. 6 v. Lower Neches Valley
finding of liability for them. We have already discussed
                                                                Authority, 876 S.W.2d 940, 953 (Tex. App.--Beaumont
this issue with respect to whether there should be a
                                                                1994, writ denied). We overrule appellants' third issue.
single cap on damages. It was because there was no
assertion or finding of liability against the partners          In their fourth issue, appellants complain of the trial
independent of their status as general partners that we         court's error in submitting a spoliation instruction to the

4
   We would tend to agree that it was unnecessary to include Cresthaven in the judgment. However, because there is no
evidence that Cresthaven and Cantex are separate legal entities, we fail to see any harm in its inclusion in the judgment, and
appellants have not asserted any such harm.



                                                                                                              Page 15 of 22
                                                                                                                Page 11 of 17
                                134 S.W.3d 214, *225; 2003 Tex. App. LEXIS 1187, **24

jury, which probably caused the rendition of an improper          [**24] HN20 A party may have a statutory, regulatory or
judgment. The instruction given by the court was as               ethical duty to preserve evidence. Trevino, 969 S.W.2d
follows:                                                          at 955. HN21 A party also has a duty to preserve
                                                                  relevant evidence once litigation arises, and a duty to
You are instructed that, when a party has possession of
                                                                  exercise reasonable care to preserve relevant evidence
a piece of evidence at a time he knows or should have
known it will be evidence in a controversy, and thereafter        if it actually or reasonably should anticipate litigation.
he disposes of it, alters it, makes it unavailable, or fails      See Wal-Mart Stores, Inc. v. Johnson, 39 S.W.3d 729,
to produce it, there is a presumption in law that the             730, 732 (Tex.App.--Beaumont 2001, pet. granted).
 [**22] piece of evidence, had it been produced, would
have been unfavorable to the party who did not produce            The evidence shows that Granger had been a resident
it. If you find by a preponderance of the evidence that           of the nursing home since February 1995. On July 5,
Cresthaven Nursing Residence had possession of                    1996, she was admitted to the hospital with a broken
original, unaltered nurses notes pertaining to Wanda              femur. She returned to Cresthaven on July 8, 1996, but
Granger at a time it knew or should have known they               was readmitted to the hospital on July 19 after vomiting
would be evidence in this controversy, then there is a            dried blood. She died the next day. On July 20, just
presumption that the original, unaltered nurses notes             hours prior to the death of her mother, Freeman visited
pertaining to Wanda Granger, if produced, would be                the nursing home seeking information as to her mother's
unfavorable to Cresthaven Nursing Residence. This                 condition in the days prior to her hospitalization and
presumption may be rebutted by Cresthaven Nursing                 requested a copy of her mother's records. From this
Residence with the evidence of a reasonable                       evidence, the trial court could have concluded that
explanation for the non-production of the evidence. 5             there was a duty on the part of Cresthaven to preserve
                                                                  those records.
HN19 The doctrine of spoliation [**23] refers to the
improper intentional destruction of evidence relevant to
                                                                  The evidence further shows that on July 20, one of the
a case. See Malone v. Foster, 956 S.W.2d 573, 577
                                                                  nurses, Gloria Thompson, [**25] was asked by Joan
(Tex.App.--Dallas 1997), aff'd, 977 S.W.2d 562 (Tex.
                                                                  Adams, the assistant director of nursing, to recopy a
1998). Trial courts have broad discretion to take
                                                                  July 19 entry in her nursing notes with respect to
measures to correct the ill effects resulting from
                                                                  Granger. The original note was apparently given to
spoliation, including a jury instruction on the spoliation
presumption and death penalty sanctions. Trevino v.               Adams, but was not available at trial. However,
Ortega, 969 S.W.2d 950, 953, 41 Tex. Sup. Ct. J. 907              Thompson testified that she recopied her note verbatim
(Tex. 1998). In making that determination, appellants             and there is no evidence to the contrary. 6 She
urge reliance on the factors set forth in Justice Baker's         additionally stated that everything in the note was
concurring opinion in Trevino, which are (1) whether              accurate and based on her personal observations.
there was a duty to preserve evidence, (2) whether the
alleged spoliator negligently or intentionally spoliated          Late entries were also made in the records of Granger
evidence, and (3) whether the spoliation prejudiced the           although they were not noted as such. There is some
nonspoliator's ability to present its case. Id. at 954-55.        evidence that Adams may have told Thompson and
Several courts have adopted these factors in their                Cynthia Arceneaux that the chart was not completely
analysis of the propriety of an instruction. See White-           documented and information needed to be filled in.
side v. Watson, 12 S.W.3d 614, 621-22 (Tex.                       However, none of the persons making those entries
App.--Eastland 2000, pet. denied); [*226] Offshore                testified that they provided false information. 7 There
Pipelines, Inc. v. Schooley, 984 S.W.2d 654, 667-68               was also testimony that there were times when the staff
(Tex.App.--Houston [1st Dist.] 1998, no pet.).                    was so busy with resident care that they did not have

5
   Appellants also complain that the instruction did not assist the jury, but confused and misled them and improperly shifted the
burden of proof. However, in their reply brief, they clarify that these complaints are raised only to show the harm suffered from
the instruction, not as a direct attack on the instruction itself.
6
    There is no explanation as to why she was asked to recopy that particular note.
7
   Tashia Essex testified at trial that she was asked to fill in information for days she did not work, but admitted that in her
deposition she had testified she was only asked to fill in information for days that she did work. No explanation for this
inconsistency is provided.



                                                                                                                Page 16 of 22
                                                                                                         Page 12 of 17
                              134 S.W.3d 214, *226; 2003 Tex. App. LEXIS 1187, **25

time to complete their records on their [**26] shift and      HN22 The deliberate spoliation of evidence relevant to
completed them later.                                         a case raises the presumption that the evidence would
In addition to these acts, appellees claim that they          have been unfavorable to the cause of the spoliator.
established that (1) medical records are missing notes        Ordonez v. M. W. McCurdy & Co., Inc., 984 S.W.2d 264,
from the charge nurse for several shifts during a critical    273 (Tex.App.--Houston [1st Dist.] 1998, no pet.); Wal-
period of Granger's care, (2) intake/outflow records for      Mart Stores, Inc. v. Middleton, 982 S.W.2d 468, 470
the entire month of July are missing, (3) nurses were         (Tex.App.--San Antonio 1998, pet. denied); Brewer v.
directed to fill in missing portions of the medical record,   Dowling, 862 S.W.2d 156, 159 (Tex. App.--Fort Worth
and (4) catheter care was given by a medication aide          1993, writ denied). The presumption may be rebutted
who could not give catheter care. However, the pages          with a showing that the evidence was not destroyed
cited in the record with respect to the missing notes         with a fraudulent intent or purpose. Hight v. Dublin
from the nurse only establish that one nurse, Maridel         Veterinary     Clinic,    22 S.W.3d 614,     619
Potato Meja, and Thompson herself did not know where          (Tex.App.--Eastland 2000, pet. denied). [**29] The
Thompson's notes were, if she had in fact worked on           presumption does not apply when documents are
July 16. It does not prove that the notes ever existed        merely lost. Williford Energy Co. v. Submergible Cable
 [**27] or that either person was responsible for being       Services,    Inc.,     895 S.W.2d 379,    389-90
the custodian of those records. Further, the evidence         (Tex.App.--Amarillo 1994, no pet.).
shows that intake/outflow sheets were not placed by
                                                              HN23 A trial court must submit in the charge to the jury
Granger's bed, which is evidence that the documents
                                                              all questions, instructions, and definitions raised by the
never existed.
                                                              pleadings and the evidence. Hyundai Motor Co. v. Ro-
 [*227] Entries in the records for July 12 through July 19    driguez ex rel. Rodgriguez, 995 S.W.2d 661, 663, 42
show that Granger was eating 100% of her food,                Tex. Sup. Ct. J. 738 (Tex. 1999). If the instruction might
although nurse's aide Essex testified she was not eating      aid the jury in answering the issues presented or if there
much, if anything. Freeman also stated that, although         is any support in the evidence for the instruction, it is
records indicate that her mother was talking and asking       proper. Knighten v. Louisiana Pacific Corp., 946 S.W.2d
for food that week, from her own personal observations        638, 642 (Tex.App.-- Beaumont 1997), rev'd on other
her mother was not responding to questions or eating. It      grounds, 976 S.W.2d 674 (Tex. 1998).
is not established if these inconsistencies are the result
                                                              We will assume that the purported alteration of records
of false records or if there are other explanations such
                                                              can satisfy the requirement of destroyed evidence.
as differences in the time of observation. There is also
                                                              However, the evidence with respect to the rewriting of
evidence that entries in care were initially made for one
                                                              Thompson's nurse's notes for July 19 does not show
or more days when Granger was in the hospital,
                                                              that there was any false information or that any prejudice
although some of these were later scratched out. Once
                                                              resulted to appellees as a result of the rewriting of those
again, the record does not affirmatively establish if
                                                              notes. The same is true with respect to any late entries
these incorrect records are the result of deliberate
                                                              made to the [**30] nursing home records except for the
falsification or honest mistakes. As to catheter care,
                                                              inconsistent testimony of Essex as to whether she was
Arceneaux denied that the initials which looked like "C.
                                                              asked to make late entries for any days that she did not
A." next to catheter care were hers, and no explanation
                                                              actually work. Further, the evidence as to the
  [**28] for who performed the catheter care was
                                                              intake/outflow records is that they never existed, which
provided.
                                                              may be evidence of negligent care, but not of spoliation
Kenneth Blanda, administrator of Cresthaven, testified        of evidence.
that he had not been aware at the time it happened that
any entries had been made late or recopied. Further,           [*228] Thus, the only evidence that might raise the
there was no directive from upper managment, he               issue of spoliation is the inconsistent testimony of Essex
averred, for them to "get those records straight" or          as to whether she was asked to make late entries for
make sure there were no blanks in the record. He              days that she did not actually work, inconsistencies
denied that the records had been falsified and stated         between nurse's records showing the patient was eating
that as far as he knew, they were accurate. However, he       and talking in the days before her death and the
admitted that a notation should have been made of any         testimony of a nurse's aide and the patient's daughter
late entry.                                                   which stated she was not, and Thompson's notes for



                                                                                                         Page 17 of 22
                                                                                                         Page 13 of 17
                              134 S.W.3d 214, *228; 2003 Tex. App. LEXIS 1187, **30

July 16, which may be missing but were not shown             held that HN25 mental anguish must be "a high degree
conclusively to have actually existed. Although not          of mental pain and distress" and must necessarily
particularly strong, these facts rise to a scintilla of      involve more than mere worry, anxiety, vexation,
evidence which would support the giving of the               embarrassment, or anger. Id. at 614. While juries must
instruction within the discretion afforded to the trial      be afforded discretion in arriving at the determination of
judge. Further, if the medical records were altered to       a figure for which there is no exact evaluation, there
show that the patient was eating and talking in the days     must be some evidence to justify the amount awarded,
before her death when, in fact, she was not, that            and juries cannot simply pick a number. Id.
information could have constituted [**31] some evidence
that the nursing home was aware she had a bladder
                                                             At the time of her admission to the nursing home,
infection which continued to worsen, thereby resulting
                                                             Granger suffered from Alzheimer's Disease, organic
in her death, according to appellees' theory of the case.
                                                              [**33] brain syndrome, decreased functional activity,
Appellants' fourth issue is overruled.
                                                             diabetes, hypertension, and urinary tract infections.
                                                             During the time relevant to this lawsuit, there was
In their fifth and sixth issues, appellants claim the
                                                             testimony that Granger suffered from pain as a result of
damages awarded arising out of both the survival claim
                                                             a broken leg on July 4, 1996, prior to her death on July
and wrongful death claim are excessive and not
                                                             20, 1996. This apparently occurred as a result of two
supported by factually sufficient evidence. Therefore,
                                                             employees attempting to move her to her bed when she
they assert, they are entitled to a new trial or,
                                                             fell, collapsed or was [*229] dropped. 8 The nursing
alternatively, this court should suggest a remittitur of
                                                             home records show that immediately after her fall,
damages.
                                                             Granger was asked if she had any problems, and she
HN24 In determining whether damages are excessive,           replied negatively. However, the pain from the broken
the court should use the same test as that for a factual     leg was described by her daughter as "excruciating," in
sufficiency question. Pope v. Moore, 711 S.W.2d 622,         spite of pain medication. The pain would be exacerbated
624, 29 Tex. Sup. Ct. J. 412 (Tex. 1986). Thus, we must      by being moved by nursing home personnel, although
consider and weigh all of the evidence and should set        Freeman also complained that her mother was in pain
aside the award only if the challenged finding of fact is    because she would be left in one position too long.
so contrary to the overwhelming weight of the evidence       There is further evidence that Granger may have been
as to be manifestly unjust. In re King's Estate, 150 Tex.    despondent, lacking an appetite, and producing cloudy
662, 244 S.W.2d 660, 661-62 (1951). The mere fact that       and unpleasant smelling urine through her catheter
an award is large does not show that the jury was            during this time period, although Freeman stated that
influenced by passion, prejudice, sympathy, or other         she did not notice any foul odors when she visited.
circumstances not in evidence, and the award must            Additionally, there was some testimony from Freeman
 [**32] be flagrantly outrageous, extravagant, and so        that, at one time when she asked the staff [**34] to clean
excessive that it shocks the judicial conscience. Mis-       up her mother, it was discovered that her mother was
souri Pacific R. Co. v. Roberson, 25 S.W.3d 251, 257-58      lying in caked feces. Further, she was vomiting on July
(Tex. App.--Beaumont 2000, no pet.).                         19 prior to her admission to the hospital. After she had
                                                             been admitted to the hospital on July 19, her daughter
The jury was asked what sum of money would have              described her as shaking and non-responsive, although
fairly and reasonably compensated Granger for pain           hospital records described her as alert, awake, not
and mental anguish, which was defined as the                 running a temperature, and having no speech problem.
conscious physical pain and emotional pain, torment,         However, her condition worsened within hours after
and suffering experienced by her before her death as a       admission to the hospital, and she died, according to
result of the occurrence in question. The jury found that    appellees, from sepsis occurring as a result of an
$ 4.5 million would so compensate her.                       untreated bladder infection. Nevertheless, appellants
                                                             presented autopsy evidence that her death was the
In Saenz v. Fidelity & Guaranty Ins. Underwriters, 925       result of coronary artery sclerosis due to a pinpoint
S.W.2d 607, 39 Tex. Sup. Ct. J. 743 (Tex. 1996), it was      narrowing of one of her arteries.

8
   The nursing home records show that Granger had a fainting episode, although Freeman stated she did not believe that to
be true. There is evidence that Granger was obese and weighed 295 pounds at the time of admission to the nursing home.



                                                                                                         Page 18 of 22
                                                                                                            Page 14 of 17
                               134 S.W.3d 214, *229; 2003 Tex. App. LEXIS 1187, **34

In examining the excessiveness of the damages [**35]           indeed she was producing abnormal urine in the days
awarded, the holdings in two cases out of the same             preceding her death, she was even aware of that fact or
court provide some guidance. In Casteel v. Crown Life          that it caused her worry or pain. Further, because such
Ins. Co., 3 S.W.3d 582 (Tex.App.--Austin 1997), rev'd in       a short time occurred between the incident where her
part on other grounds, 22 S.W.3d 378, 43 Tex. Sup. Ct.         leg was broken and her sudden deterioration and death,
J. 348 (Tex. 2000), the plaintiff was awarded $ 6,000,000      there is no evidence as to how the broken leg might
for past mental anguish as a result of his claim for           have affected her long term physical and mental
damages resulting from a misrepresentation of an               prognosis. We do not believe the record supports an
insurance agent that the obligation to pay premiums            award of $ 4.5 million for Granger's physical pain and
under a policy would eventually vanish. The plaintiff          mental anguish. We therefore suggest a remittitur in the
testified that he lost business, friends, and his reputation   amount of $ 3.5 million in that regard. Having sustained
due to the dispute, he required psychiatric treatment          appellants' fifth issue to that extent, if a remittitur is not
and medications due to stress, he suffered short and           voluntarily filed, then a new trial should be granted.
long term memory loss, and he had attempted suicide
due to depression. His wife also testified about the           The jury was also asked what sum of money would fairly
effect of the dispute on his life. However, the court found    and reasonably compensate Freeman for her damages,
that although the evidence supported a finding that he         if any, resulting from the death of her mother. In making
suffered from past mental anguish, nothing in the record       that decision, the jury was instructed to consider loss of
showed that $ 6,000,000 was reasonable compensation            companionship and society, meaning the loss of positive
for that anguish. Id. at 593.                                     [**38]    benefits flowing from the love, comfort,
                                                               companionship, and society that she would have
In Rehabilitation Facility at Austin, Inc. v. Cooper, 962      received from her mother if she had lived, and mental
S.W.2d 151 (Tex.App.--Austin 1998, no pet.), a                 anguish, meaning the emotional pain, torment, and
71-year-old woman suffering from rheumatoid [**36]             suffering experienced by Freeman because of the death
arthritis and osteoporosis was being moved from a              of her mother. The jury was allowed to consider the
wheelchair to her hospital bed when she experienced            relationship between Freeman and her mother, their
great pain, became nauseous, and blacked out. It was           living arrangements, any extended absences from one
discovered several hours later that two bones had been         another, the harmony of their relations, and their
broken in her right leg. The next day, after further           common interests and activities. The jury awarded $ 4.5
complaints of pain, it was discovered that two bones in        million, the same amount awarded as survival damages.
her left leg were also broken. She spent two months in
full leg casts. Although she had not been able to walk         Freeman offered the following testimony with respect to
prior to the incident, after the incident she was unable to    her feelings on the death of her mother:
stand even with a walker and could not sit for more than
20 minutes at a time. The rest of the time she was prone       A. It was horrible. I was shocked, hurt, saddened. My
and could no longer enjoy car rides with her son. She          kids were all upset. You know, we loved my mama a
 [*230] experienced pain at the fracture sites and             whole lot; and she loved us.
became depressed. There was also testimony that her
chances of living as long as she might have were               Q. Did it come too quickly for you, ma'am?
decreased. In finding that she had been deprived of
what little hope and independence she had, the court           A. Of course. I never dreamed, never, that my mother
held that the evidence supported an award of $                 would go in a hospital on a Friday and be dead on a
1,235,000 for pain, mental anguish and physical                Saturday.
impairment alone. Id. at 155.
                                                               Q. Do you feel a loss?
Although there is evidence that Granger suffered pain
between July 4 and July 20 as a result of breaking a           A. Terribly.
bone in her leg, she may have been depressed, [**37]
lacking an appetite, and may not have been timely              Q. And on top of that do you feel that you have been
washed after having defecated in her bed on one                misled by this nursing home?
occasion, there is nothing in the evidence to support an
award of $ 4.5 million. There is no evidence that, if          A. Totally.



                                                                                                            Page 19 of 22
                                                                                                          Page 15 of 17
                              134 S.W.3d 214, *230; 2003 Tex. App. LEXIS 1187, **38

Q. And let down?                                              Granger had periods of time in which her mental status
                                                              was altered.
A. Yes.
                                                              In Russell v. Ramirez, 949 S.W.2d 480
Q. Did you love your mother as much as any child could        (Tex.App.--Houston [14th Dist.] 1997, no writ), the court
love a mother?                                                found an award of $ 750,000 for mental anguish and
                                                              loss of the companionship of the plaintiff's 16-year-old
A. I loved my [**39] mother with all my heart, and my         son to be supported by the evidence. Id. at 487. In doing
kids loved my mother with all their hearts.                   so, the court noted the plaintiff was a single parent and
                                                              her son had lived at home at the time of his death, there
Q. You feel like they have taken away years that you          was evidence that they did a lot of activities together
otherwise could have had, such as a Mother's Day              such as skating, going to the mall, to movies and to
yesterday?                                                    Astroworld, there was a videotape of him dancing with
                                                              his mother shortly before his death, the plaintiff stayed
A. Yes.                                                        [**41] with her son at the hospital for 12 days before he
                                                              died and, even though she was advised he would not
Q. And I'm sorry to be testifying for you, but I'm going to   recover, she talked to him and prayed for him, she still
let you tell the [*231] jury something and that is what       goes to his grave two or three times a week to tell him
you feel.                                                     she misses him, she places a memorial to him in the
                                                              newspaper every year, and she testified she has never
A. I didn't get to tell her "goodbye."                        stopped grieving for him. Id. at 486-87.

(Weeping) My kids didn't get to tell her "goodbye."           HN26 No physical manifestation of mental anguish is
                                                              necessary in wrongful death cases, and the issue can
We didn't get to say those things that we needed to say.      be submitted to the jury on the basis of the impact
And we looked forward to the holidays. We still talk          suggested by the circumstances surrounding the loss.
about it. We eat food, and I fix certain kinds of things my   Moore v. Lillebo, 722 S.W.2d 683, 687-88, 29 Tex. Sup.
mother liked to eat. They would always say, "That's           Ct. J. 513 (Tex. 1986). From the evidence presented, a
grandma's - - you know, "That's what she liked."              rational trier of fact could have found that, at the time of
                                                              her death, the relationship between Freeman and her
We would bring her food, and my kids enjoyed my               mother was close, and they had lived together happily
mother. And they told her things that went on with the        for eight years until Freeman could no longer care for
day. She took lots of time with them. And they miss her,      her mother who, by the time of her admission to the
and I miss her. And it's like every holiday we miss my        nursing home, had significant health problems.
mother.                                                       However, throughout her life, Freeman and her mother
                                                              had been separated for extended periods of time, and
And the way - - and the way she died is just like - - it's    there is little or no evidence of common interests or
horrible. Nobody should have had to suffer like that,         activities.
nobody. And I hope that nobody's mother or anybody
else has to suffer ever what I feel in my heart.              We believe in this [**42] instance the amount of the
                                                              award is not supported by the evidence. We therefore
There was additional testimony that Granger had               sustain appellants' sixth issue and suggest a remittitur
suffered from nervous breakdowns [**40] throughout            of $ 3 million in that regard. In the event the [*232]
her life and that Freeman and her sister had been raised      remittitur is not voluntarily made, the matter will be
by others while her mother was in and out of hospitals.       reversed for a new trial.
Granger had also been unable to raise a younger half-
sister. As an adult, Freeman built a relationship with her    Appellants complain in their eighth issue that the trial
mother. Beginning in 1987, Granger lived in her               court abused its discretion in admitting the testimony of
daughter's home, but Freeman became unable to                 appellees' medical expert, Dr. J. D. Britton, because he
physically care for her mother's needs, particularly those    was not qualified to render an expert opinion on the
related to her catheter, and placed her in the nursing        issues in this case relating to urology, cardiology, and
home in 1995. During her stay at the nursing home,            pathology.



                                                                                                          Page 20 of 22
                                                                                                          Page 16 of 17
                              134 S.W.3d 214, *232; 2003 Tex. App. LEXIS 1187, **42

Dr. Britton testified he was a family practitioner for       blood pressure dropping and increased pulse and
approximately nine years. During that time, he was a         respiratory rates, indicated she was septic. By the time
medical director of a nursing home in Austin for almost      antibiotics were given, it was too late.
seven years. Then, he moved to Houston and began a
residency program in occupational medicine for two           According to Britton, Granger had three kinds of bacteria
years. He obtained a master's degree in public health        that are common in persons with catheters for a long
and completed his training in occupational medicine.         period of time. The bacteria are easily treated if done so
He has since been in private practice in occupational        promptly. If the hospital had received accurate records
medicine. Dr. Britton is certified in preventive medicine    as to the nature of Granger's [**45] urine, her lack of
with occupational medicine as a specialty and board          input and output, and her non-responsiveness prior to
eligible in family practice, meaning he has not taken the    admission to the hospital, proper treatment could have
final exam to be certified. His experience [**43] in the     saved her life.
areas of urology, cardiology, and pathology are from
medical school and his subsequent internship, as well        Dr. Britton found it to be a breach of the standard of care
as having treated patients with urological and cardiac       for a nurse to not follow up on an order for an antibiotic,
problems.                                                    thereby discontinuing its use and that was [*233] a
                                                             proximate cause of injury. Further, the nursing home
With respect to the care of Granger, he testified there      was grossly negligent, in his opinion, in their awareness
was evidence that she was suffering from a bladder           of certain problems about which nothing was done,
infection and that the nursing home staff had failed to      such as having no intake/outflow records. The failure of
give her antibiotics, even though they had been              the nursing home to communicate Granger's problems
prescribed, which was negligence. She was known to           to the hospital was reasonably certain to have caused
have frequent urinary infections, had been treated with      her death.
antibiotics for over a year and when the antibiotics
ceased, she still had a "smoldering infection." He further   HN27 In a medical malpractice case, the plaintiff must
stated that weakness resulting from her infection would      establish a duty requiring the defendants to conform to
have contributed to her fall, resulting in a broken leg.     a certain standard of conduct, the applicable standard
When Granger was admitted to the hospital with her           of care and its breach, a resulting injury, and a
broken leg, her white cell count indicated an infection,     reasonably close causal connection between the breach
which was untreated from July 1 through July 20. On          of the standard of care and the injury. Blan v. Ali, 7
admission to the hospital on July 19, her white cell count   S.W.3d 741, 744 (Tex. App.-- Houston [14th Dist.] 1999,
also indicated a severe infection. In the emergency          no pet.). Expert testimony is necessary to meet this
room on July 19, she was diagnosed with                      burden. Id. HN28 An expert qualified by knowledge,
gastrointestinal bleeding, but later in intensive care, a    skill, experience, training, or education may testify as
nurse reported that there was pus coming out of her           [**46] to scientific, technical, or other specialized
bladder. There were also dark clots of urine which           knowledge if it will assist the trier of fact to understand
would [**44] indicate the urinary tract was bleeding.        the evidence or determine a fact in issue. Tex. R. Evid.
                                                             702.
According to Dr. Britton, this infection entered into
Granger's bloodstream and sepsis resulted in her death.      However, HN29 every licensed doctor is not
He further opined that sepsis can shut down any vital        automatically qualified to testify as an expert on every
organ including the heart, resulting in sudden heart         medical question. Broders v. Heise, 924 S.W.2d 148,
failure. Also, the stress of infection and the pain of a     152, 39 Tex. Sup. Ct. J. 752 (Tex. 1996). Nevertheless,
broken leg could have caused heart failure. The fact         the fact that an expert is not a specialist in the particular
that she had no temperature is not indicative that she       branch of medicine for which the testimony is offered
had no infection, because the elderly can have               will not automatically disqualify him as an expert. Ali, 7
subnormal or normal temperature when they have an            S.W.3d at 745. The question to be resolved is the
infection, and a severe infection can cause intestinal       specific subject matter and the expert's familiarity with
bleeding. He further stated that as of 11:00 p.m. on July    it. See Heise, 924 S.W.2d at 153; Ali, 7 S.W.3d at 745.
19, the information available, including the fact she was    The proponent of the expert bears the burden of showing
elderly with gastrointestinal bleeding, a white cell count   that the expert's testimony is qualified, relevant to the
of 27,000, IV fluids needing to be administered, her         issues, based on a reliable foundation, and will assist



                                                                                                          Page 21 of 22
                                                                                                             Page 17 of 17
                               134 S.W.3d 214, *233; 2003 Tex. App. LEXIS 1187, **46

the trier of fact. E. I. du Pont de Nemours and Co., Inc.       manifestation and also an article on precipitating causes
v. Robinson, 923 S.W.2d 549, 556, 38 Tex. Sup. Ct. J.           of heart failure. Moreover, one of the consulting hospital
852 (Tex. 1995). HN30 We review the ruling of the trial         physicians for Granger on June 20, a cardiologist, gave
court as to the qualifications of an expert witness under       his impression of her condition as "hypotension and
an abuse of discretion standard. Heise, 924 S.W.2d at           shock, probably secondary to sepsis, probably
151.                                                            urosepsis and urinary tract infection." Additionally, her
                                                                attending physician at the time of her death, a doctor of
    [**47] Appellants complain that Dr. Britton was not         osteopathy, listed one of the causes of death on her
qualified by education, training, knowledge, or                 death certificate as sepsis. 9 Thus, there is nothing to
experience in the fields of urology, cardiology, or             indicate that the opinions offered required an expertise
pathology, which would qualify him to make a diagnosis          peculiar to the [**49] fields of cardiology or urology.
of sepsis or urosepsis or to render opinions that the           Further, multiple doctors who are not pathologists
same were the proximate cause of Granger's broken               offered opinions as to the cause of Granger's death.
leg, heart failure, and/or death. This is primarily so          The trial court did not abuse its discretion in allowing Dr.
because his only training or experience in those fields         Britton to testify. Appellants' seventh issue is overruled.
occurred in medical school or in his practice of family
medicine, which ended in 1984. Therefore, his opinions          In their eighth issue, appellants argue that because Dr.
were mere speculation.                                          Britton's testimony was not competent, the record
                                                                contains no evidence to establish the standard of care,
The focus of our determination is not on the doctor's           breach of that standard, or proximate causation.
area of expertise, but on the condition involved in the         However, we have found Dr. Britton's testimony to have
claim. Ali, 7 S.W.3d at 746. If Dr. Britton is offering         been admissible, and thus there was some evidence on
opinions peculiar only to the fields of urology, cardiology,    all three elements of appellees' claims. It was up to the
and pathology, then he is unqualified to render them.           jury to assign whatever credibility they chose to that
However, if the standards of care he discusses apply to         testimony. We therefore also overrule appellants' eighth
any physician or health care provider who treats an             issue.
elderly patient with long term catheter care and
cardiology problems, then his lack of expertise in those        Summarized, we overrule [**50] appellants' second,
special fields is irrelevant. See id. at 747.                   third, fourth, seventh and eighth issues and appellees'
                                                                two cross-issues. We sustain in part appellants' first
Dr. Britton's opinions as to the negligence of the nursing      issue by finding that the damages should be limited to a
home involved [**48] the failure to give an antibiotic that     single statutory cap. Prejudgment interest is not subject
had been prescribed for a urinary tract infection, to           to the cap and should be computed on the amount of
maintain accurate information in nursing home records           survival damages alone. We also sustain appellants'
and to communicate that information to hospital                 fifth and sixth issues. If the suggested remittiturs are not
personnel upon transfer of a patient to the hospital. The       voluntarily made within a period of 45 days from the
standard of care with respect to these actions are              date of this opinion, this cause will be reversed and
common to all patients in a nursing home and, further,          remanded for a new trial. If the remittiturs are made
Dr. Britton had experience as a nursing home director.          within that time, the cause will be affirmed.
 [*234] As to the cause of death, Dr. Britton relied on his     John T. Boyd
medical training and general experience treating
patients. He further researched reference articles with         Senior Justice
respect to sepsis and the conditions which indicate its




9
   At trial, he changed his opinion of the cause of her death based on the autopsy report, which found the cause to have been
coronary arteriosclerosis. He also stated that the consulting cardiac physician now believes her death was cardiac-related.



                                                                                                             Page 22 of 22